Howard, J., orally.
— The case is submitted for judgment as the rights of the parties may require. A consideration of the pleadings is therefore unnecessary. The evidence shows that the trustees have their established and usual place of business in the county of Lincoln, and there held their last annual meeting, and for several of the last years have usually held their meetings there.
The statute ch. 119, <§> 5, is imperative that, upon such facts the action should be brought in that county alone.
The plaintiffs however have contended that this provision of the statute was for the benefit of the trustees only, and may therefore be waived by them. But the language is unambiguous and clear. We have no choice but to give it effect as it reads.
As the action could not rightfully be commenced for this county, it cannot be maintained here.

Writ abated.